Title: [Diary entry: 7 January 1790]
From: Washington, George
To: 

Thursday 7th. About One Oclock recd. a Committee from both Houses of Congress informing me that each had made a House and would be ready at any time I should appoint to receive the Communications I had to make in the Senate Chamber. Named to morrow 11 oclock for this purpose. The following Gentlemen dined here—viz.—Messrs. Langdon, Wingate, Strong and Few of the Senate—The Speaker, Genl. Muhlenberg and Scott of Pensylvania—Judge Livermore and

Foster of New Hampshire—Aimes & Thatcher & Goodhue of Massachusetts Mr. Burke of So. Carolina & Mr. Baldwin of Georgia.